PER CURIAM.
We have reviewed the Disciplinary Board’s findings of fact, application of the Rules of Professional Conduct to those facts, and recommended discipline. Upon review of the record filed herein, the objections and briefs filed by the parties, and oral argument, it is the decision of the Court that the Disciplinary Board’s findings of fact and recommended discipline be adopted. This court further finds respondent’s contention that Louisiana Supreme Court Rule 19, § 15 A is unconstitutional to be without merit.
ACCORDINGLY, WE ORDER, ADJUDGE, AND DECREE THAT THE NAME OF MICHAEL M. DORSEY BE STRICKEN FROM THE ROLL OF ATTORNEYS AND THAT HIS LICENSE TO PRACTICE LAW IN THE STATE OF LOUISIANA BE REVOKED.
ALL COSTS OF THIS PROCEEDING ARE ASSESSED TO THE RESPONDENT.
DISBARMENT ORDERED.